AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                        FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                                    for thH_
                                                       Eastern District of Washington
                                                                                                    Feb 11, 2019
                           DAVID M.,
                                                                                                        SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:18-CV-00035-JTR
                                                                      )
        COMMISSIONER OF SOCIAL SECURITY                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED IN PART.
u
              Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              The matter is REMANDED to the Commissioner for additional proceedings consistent with this Court's Order at ECF
              No. 15.
              Judgment is entered for Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               John T. Rodgers                               on motions for summary judgment.




Date: February 11, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Pam Howard
                                                                                          %\Deputy Clerk

                                                                            Pam Howard
